            Case 2:20-cv-00700-JLR-MLP Document 74 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8        JOSUE CASTAÑEDA JUAREZ, et al.,

 9                      Petitioners-Plaintiffs,            Case No. C20-700-JLR-MLP

10              v.                                         MINUTE ORDER

11        NATHALIE ASHER, et al.,

12                      Respondents-Defendants.

13
             The following Minute Order is made at the direction of the Court, the Hon. Michelle L.
14
     Peterson, United States Magistrate Judge:
15
             Oral argument is scheduled in this matter for Wednesday, May 27, 2020, at 10 a.m. The
16
     Deputy Clerk will reach out to the parties to set up the remote hearing and will post call-in
17
     details for the public on the Court’s website.
18
             The scope of oral argument will concern (1) clarification of factual issues related to
19
     conditions at the Northwest Detention Center (“NWDC”); and (2) the question of remedy.
20
     Specifically, the Court requests oral argument on the following questions:
21
     //
22
     //
23
     //



     MINUTE ORDER - 1
            Case 2:20-cv-00700-JLR-MLP Document 74 Filed 05/26/20 Page 2 of 3



 1                                       Questions for Petitioners

 2      •   Facility Design: Is it your position that social distancing at the NWDC is impossible
            based on facility design, or are there steps Respondents can take that would allow for
 3          adequate social distancing?
 4                                      Questions for Respondents

 5      •   Detainee Risk Levels: Do you disagree that any of the three petitioners are at high risk
            of severe illness if infected with COVID-19?
 6

 7      •   Incoming Detainees: How many detainees do Respondents expect the NWDC will
            receive over the coming months? Have Respondents taken any steps to minimize the
 8          number of transfers?

 9      •   Overflow Room: Once the medical housing unit is filled to capacity, ICE stated in its
            letter response to Senator Murray that COVID-positive or suspected cases will be placed
10
            in “other areas of the facility.” See Dkt. #73-1 at 2. Can you clarify what “other areas”
11          means?

12      •   Procedures for Arriving Detainees:
               o Is it possible to start testing all arriving detainees? If so, how soon can this be
13                implemented?
               o Arriving detainees who are asymptomatic are placed in a cohort for 14 days
14
                  before they are moved into the general population. Do they stay with the same
15                cohort for all 14 days, or is it possible that newly-arrived detainees may be added
                  into that cohort?
16
        •   GEO Mask Requirements: Respondents received notice on May 11, 2020 that GEO
17          Corporate agreed to implement a mandatory policy that guards will wear masks. When is
            this policy going into effect?
18
                                        Questions for Both Parties
19

20      •   Mr. Avendaño: Respondents reference a 2007 order of protection by “Petitioner’s ex-
            partner.” See Dkt. #63 at ¶ 73. Can either side provide more information?
21
        •   Accommodation: Respondents state that some detainees were offered sparsely-populated
22          or solitary units and declined this accommodation. How does this specifically apply to the
            three petitioners?
23




     MINUTE ORDER - 2
            Case 2:20-cv-00700-JLR-MLP Document 74 Filed 05/26/20 Page 3 of 3



 1      •   Remedy: What is the appropriate remedy if current conditions at the NWDC violate
            petitioners’ Fifth Amendment rights, but release is not in the public interest for certain
 2          petitioners?
 3

 4          Dated this 26th day of May, 2020.

 5                                                        William M. McCool
                                                          Clerk of Court
 6
                                                      By: Tim Farrell
 7                                                        Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 3
